         Case 1:18-mc-91539-ADB Document 23 Filed 02/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
                                                     )
 In re: Petition of Jill Lepore                      )     No. 18-mc-91539-ADB
                                                     )
                                                     )
                                                     )

                                       STATUS REPORT

       Pursuant to the Court’s Order of February 22, 2019, Petitioner Professor Jill Lepore, by

and through her undersigned counsel, respectfully submits this Status Report regarding service of

the Petition on the United States Attorney’s Office for the District of Massachusetts. Initially,

Professor Lepore had been awaiting the Clerk’s issuance of a formal mandate in order to effectuate

service. However, over the course of the past several weeks, undersigned counsel has been

discussing logistical issues related to service of the Petition with Annapurna Balakrishna, the

Assistant United States Attorney for the District of Massachusetts assigned to the matter. AUSA

Balakrishna has agreed to waive formal service and, on February 26, 2019, courtesy copies of all

of the pleadings were provided to AUSA Balakrishna at her office.

       In the course of the parties’ discussions, the parties have agreed that, to the extent the Court

is amenable to such request, the parties would respectfully ask the Court to enter a briefing

schedule in this matter as follows:

                  Deadline for the Government to oppose         May 31, 2019
                  the Petition
                  Deadline for Petitioner to file her           June 28, 2019
                  response to the Government’s opposition

       Undersigned counsel and the parties wish to thank the Court for its attention to this matter.
         Case 1:18-mc-91539-ADB Document 23 Filed 02/27/19 Page 2 of 2



                                                 Respectfully submitted,

                                                 /s/ Noah J. Kaufman
                                                 Jonathan M. Albano, BBO # 013850
                                                 jonathan.albano@morganlewis.com
                                                 Noah J. Kaufman, BBO # 678968
                                                 noah.kaufman@morganlewis.com
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 One Federal Street
                                                 Boston, MA 02110
                                                 Tel. (617) 951-8000

  Dated: February 27, 2019




                                CERTIFICATE OF SERVICE

I certify that on February 27, 2019, the foregoing document was filed through the ECF system and
sent electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                     /s/ Noah J. Kaufman
